Title: To Thomas Jefferson from James Oliver, 23 February 1807
From: Oliver, James
To: Jefferson, Thomas


                        
                            Respected Sir/
                            
                            Cincinnati Feby 23d 1807
                        
                        Among a volume of communications which I apprehend has been forwarded to you from the Western Country I beg
                            of you to bear with the present I being one of the humble Class and have passed without notice during the great bustle
                            which has been going on here—I would fain communicate the sum of my
                            observations thereon—The Filth and Dirt which have issued from these disputants about Fame Character and Patriotism
                            cannot have escaped your notice in the public papers—I have after Some Silent investigation demonstrated that neither of
                            the present champions are actuated by the impulse of Patriotism the one N— you I suppose have been presented with Documents in regard to his transactions in Europe which must
                                Sink
                              in your Estimation and indeed Several instances might be adverted to
                            Since here which would Develope his character—But his Enemies (who are enemies to the republican administration) proudly
                            exult and denounce all those who acted with him—Sir I do not know nor can I conceive that the criminateing a Second
                            person will exonerate me in the commission of an improper act—This is the case with his oponents who are to a man
                            Federalists who are clamerours in their approbation and noisy Huzzas in
                            favour of John Smith a man who but a few years Since they despised
                            but Since by some Kind of magic they have converted into their
                            Schemes and views they exalt him to the Skies and will do any thing dirty to defend him. I have endeavoured to take a
                            Retrospect of this man and find the subsequent acts of his life to accord with his original character—We find him first
                            an adventurous youth without friends Education or property unacquainted with the world or its manners in this Stage he
                            becomes the Enthusiastic Devotee of Religion and becomes an Expounder of its Tenets—in this Character he establishes a
                            basis for future greatness and by the extravagance of Piety the affections of an uninformed People—The moment opportunity
                            presented a field for his soaring
                            views to act upon he lays by his Divinity—Yes and When
                            a point again was to be carried we find the humble penitent at the altar of his God before his deluded followers
                            confessing his Backslidings and returning to piety and regenerating influence—Thrice did he fall away & twice hath he returnded even from
                            infidelity—His Political propriety will bear the same pourtraying What did he declare to be his Creed on setting out in
                            politics and to whom does he owe his Elevation—To the Republicans—Has he acted in consistence  good faith to that Party—No—has he not in several instances  Federalists to your notice to Fill Lucrative and important offices Register of the Land Office
                            &c &c &c—has he not associated with Federals constantly and made entertainments Solely for
                            them—Yes—Did he not at the Last full Election at much trouble and Expence provide an enternmaint at the Round Bottom for
                            400 persons (it being at a General training) and there recommend to their suffrage Ethan Stone a Declared and open
                            Federalist as a Candidate for the Legislature—Yes and Stone succeeded by a majority of Four votes over Joseph Kitchel the Republican candidate and a relative of Aaron Kitchel Member of the Senate from N.J.
                        This I will not Declare but I heard a Doctor Ceely of this vicinity declare that he heard him within three
                            months advocate a Division of the States—Johnathan Dayton is a constant theme of Panggyric with him his Miniature with Aaron Burr’s have been till very lately
                            exhibited in his parlour—
                        Who did he suppose those Gun Boat Schooners were for which Coll. Burr’s German attendant was engajed in the
                            copying the drawings of Last September in his house and under his direction.
                        How long did he declare that Coll. Burr had no improper views when it has since been satisfactorily proved
                            that he had &c he J— Knew it—
                        How came his Son a Youth who had always acted strictly
                            under the obedience of his Father to have home be at Chilicothe at 
                            passing of the Law and thence carry the information to Marietta
                        The Legislature had no confidence left in him plainly appears by their resolution desiring him to resign his
                            Seat—
                        From this Sir you will be able to Judge somewhat of the combatants—Be assured that here the Federalists are
                            but inconsiderable in point of either numbers or Talents—(that is with the exception of the Town) but somehow they manage
                            to possess the post offices—From what I  [hear daily] I know they would
                            prostrate you & your administration had they the power The Republicans view this with dissatisfaction and would beg to
                            see things in a better train to promote the General good 
                  I am Sir assuredly yours and the true Friend of my Country
                        
                            James Oliver
                            
                        
                        
                            [Note by TJ on verso:]
                            
                            See Anon. of Mar. 15. 07. declaring he has assumed the feigned name of James Oliver
                        
                    